                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


ANTHONY L. PATTON                                                                       PLAINTIFF
ADC #160758

v.                                 No: 4:19-cv-00119 DPM-PSH


RALPH MURPHY, et al.                                                                 DEFENDANTS


                  INITIAL ORDER FOR PRO SE PRISONER PLAINTIFFS

        You have filed this federal civil rights lawsuit pro se, that is, without the help of a lawyer.

There are rules and procedures that you must follow in order to proceed with your lawsuit, even

though you are not a lawyer.

        IT IS THEREFORE ORDERED THAT:

        First: Follow All Court Rules. You must comply with the Federal Rules of Civil

Procedure as well as Local Rules for the Eastern District of Arkansas. Local Rule 5.5(c)(2)

provides that:

        It is the duty of any party not represented by counsel to promptly notify the Clerk
        and the other parties to the proceedings of any change in his or her address, to
        monitor the progress of the case, and to prosecute or defend the action diligently.
        A party appearing for himself/herself shall sign his/her pleadings and state his/her
        address, zip code, and telephone number. If any communication from the Court to
        a pro se plaintiff is not responded to within thirty (30) days, the case may be
        dismissed without prejudice. Any party proceeding pro se shall be expected to be
        familiar with and follow the Federal Rules of Civil Procedure.

        Second: Pay the Filing Fee. Every civil case filed by a prisoner – including this one –

requires the plaintiff to pay a filing fee either at the beginning of the lawsuit or, if he cannot afford

to pay the entire fee in a lump sum, to apply for leave to proceed in forma pauperis (“IFP”). If

you are granted IFP status, the filing fee is $350, which will be collected in installments from your
prisoner account. Importantly, the entire filing fee will be collected, even if your lawsuit is

dismissed.

        You have not paid the $400 filing fee or filed a complete IFP application. The Clerk of

Court is directed to enclose an IFP application along with a copy of this order, and jail staff is

instructed to assist you in completing the certification. You must return a completed IFP

application, including an accompanying calculation sheet and certificate signed by an

authorized official, or pay the $400.00 filing fee within 30 days of the date of this order.

Otherwise, the lawsuit will be dismissed.

       Third: Provide Addresses for Service. All defendants must be served with the complaint

and a summons within 90 days of the filing of a complaint. This includes “John/Jane Doe”

defendants. Any defendant who is not served within 90 days can be dismissed, without prejudice,

from the lawsuit. If you are proceeding IFP, the Court will order service of process on the

defendants if it determines that service is appropriate after screening your complaint as required

by 28 U.S.C. § 1915A and/or 28 U.S.C. § 1915(e). However, it is your responsibility to identify

defendants, including “Doe” defendants, and to provide valid service addresses for defendants.

You may send discovery requests, or use other means, to find valid service addresses for

defendants.

       Fourth: No Right to Appointed Counsel. This is a civil case. Unlike criminal cases,

there is no right to have an appointed lawyer in a civil case. If your case proceeds to a jury trial,

however, a lawyer may be appointed to assist you before trial.

       Fifth: Do Not File Your Discovery Requests. Discovery requests, such as interrogatories

and requests for documents, are not to be filed with the Court. Instead, discovery requests should

be sent to counsel for the defendant (or directly to the defendant if he or she is not represented by
a lawyer). No discovery should be sent to a defendant until after that defendant has been served

with the complaint.

       Sixth: Do Not Send Documents to Court Except in Two Situations. You may send

documents or other evidence to the Court only if attached to a motion for summary judgment or in

response to a motion for summary judgment; or if the court orders you to send documents or other

evidence.

       Seventh: Provide a Witness List. If your case is set for a hearing or trial, as your hearing

or trial date approaches, you will be asked to provide a witness list. After reviewing the witness

list, the Court will make efforts to ensure the attendance of all appropriate witnesses.

       IT IS SO ORDERED this 14th day of February, 2019.




                                                      UNITED STATES MAGISTRATE JUDGE 
